Citation Nr: 1144530	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserve from November 1975 to September 1975, active service from September 1983 to March 1987, and active duty for training (ACDUTRA) from July 25, 2003, until July 27, 2003.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the RO's Decision Review Officer (DRO) in October 2008.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disorder was raised by the Veteran in May 2010, but this issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter for two reasons.   

First, the Board previously remanded this case in December 2009, but the RO did not substantially comply with the Board remand directives.  In particular, the Board remanded this matter to (a) attempt to confirm and specify all dates of active duty for training (ACDUTRA) and inactive duty for training (IDT), and (b) request any treatment records associated with such verified periods of service.  Upon remand, the RO undertook extensive efforts to attempt to obtain any outstanding service treatment records (STRs).  However, the claims file does not show that all necessary action was taken to verify the Veteran's periods of ACDUTRA or IDT.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Because the Board's remand orders were not substantially complied with, remand is necessary.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

The Board also finds that remand is necessary to afford the Veteran an appropriate VA examination.  

It is noted that the Veteran has raised alternative theories of entitlement in support of her claim.  In this regard, the Board must address all theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  

First, the Veteran has raised the issue of direct service connection.  More specifically, she wrote in her July 2007 claim that she injured her left knee three times during service, including when she jumped to attention and banged her knee on a partially open desk drawer, and when she fell on her knee during physical training.  Although she did not expressly identify the date of either of these two injuries, she later wrote, in her July 2008 VA Form 9, that the first injury (involving a desk drawer) likely occurred in October 2002 or November 2002.  

Finally, the Veteran wrote in her July 2007 claim that the third injury occurred during service from January 4, 2002, to April 19, 2002, when she fell at the airport after completing a training course at Ft. McCoy, WI.  A statement from a fellow service member indicated that the injury occurred on April 19, 2002.

Although the STRs do not document these injuries or otherwise show treatment for left knee complaints, the Veteran maintains, as shown by her October 2008 DRO hearing testimony, that she did not seek treatment immediately after any of these three injuries.  

The Board finds that the Veteran's account of these three injuries is credible and competent evidence establishing the occurrence of these events.  Moreover, the evidentiary record on appeal includes witness statements credibly corroborating these injuries.  

Consequently, a VA examination is necessary to address the claim of service connection on a direct basis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Alternatively, the Veteran has raised the issue of secondary service connection.  Specifically, she wrote in her July 2007 claim that that her service-connected tailbone disability aggravates her left knee symptoms.  

(To the extent that the Veteran is also claiming compensation under 38 U.S.C.A. § 1151 for additional disability secondary to VA treatment, that issue, while related to the present appeal, is most appropriately bifurcated from the instant claim as it requires distinct notice and development, which has not been undertaken by the RO.  See, e.g., Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions)).  

The Board finds that a VA examination is also necessary to address the claim of service connection on a secondary basis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

As a final matter, the Board notes that the claims file contains some, but not all of the Veteran's VA treatment records.  As these records are directly pertinent to her claim, they must be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must contact the appropriate Army authority(ies) to obtain documentation of the Veteran's periods of active duty for training and inactive duty for training, to include from January 4, 2002, to April 19, 2002.  

2.  The AMC/RO must also contact the appropriate Reserve unit, service department, and/or other records custodian(s), to include the Army Human Resources Comman and National Personnel Records Center, with a request for a copy of the Veteran's complete official military personnel record, to include all records relating to her Reserve service.  

3.  The RO should also send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   

4.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

5.  After completing the above requested development, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed left knee disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a left knee disorder either (1) had its onset during any period of the Veteran's active duty service, active duty for training  or inactive duty for training; (2) became manifest within a one-year period following her discharge from any period active service; or (3) is otherwise causally related to any event or circumstance of her periods of active duty for training or inactive duty for training?  In making this determination, the examiner is asked to assume that the Veteran injured her knee on three separate occasions, as described above.  

(b) If the examiner determines that a current left knee disorder did not have its direct onset during any period of active duty, active duty for training, or inactive duty for training, he or she is asked to opine whether a left knee disorder preexisted any such period of service.  Correspondingly, if found to preexist any period of service, the examiner is asked to indicate (1) whether the preexisting condition worsened (underwent a permanent increase in disability) during that period of service, and (2) whether such worsening constituted a permanent worsening beyond the natural progress of the disease.  In making these determinations, the examiner is again asked to assume that the Veteran injured her knee on three separate occasions, as described above.  

(c) Without regard to the conclusions reached on questions (a) and (b) above, the examiner is asked to opine whether it is at least as likely as not that a current left knee disorder is proximately due to, the result of, or caused by a service-connected disability, to particularly include chronic coccygodynia.  In the alternative, the examiner should address whether the Veteran's left knee disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include chronic coccygodynia.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions regarding both causation and aggravation.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

(6) After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



